



Exhibit 10.1


[Union Gaming Letterhead ]


March 19, 2018


STRICTLY CONFIDENTIAL


Dan Lee
Chief Executive Officer
Full House Resorts, Inc.
One Summerlin
1980 Festival Plaza Drive, Suite 680
Las Vegas, Nevada 89135


Dear Mr. Lee:


This letter (the "Agreement") constitutes the agreement between Full House
Resorts, Inc. (the "Company") and Union Gaming Securities LLC ("Union Gaming")
that Union Gaming shall serve as the exclusive placement agent (the "Services")
for the Company, on a reasonable best efforts basis, in connection with the
proposed registered direct offer and placement (the "Offering") by the Company
of shares of common stock of the Company, par value $.0001 per share (the
"Securities"). The terms of the Offering and the Securities shall be mutually
agreed upon by the Company and the investors, and nothing herein implies that
Union Gaming would have the power or authority to bind the Company or that there
is any obligation for the Company to issue any Securities or complete the
Offering. The Company expressly acknowledges and agrees that the execution of
this Agreement does not constitute a commitment by Union Gaming to purchase the
Securities and does not ensure the successful placement of the Securities or any
portion thereof or the success of Union Gaming with respect to securing any
other financing on behalf of the Company.


A.    Fees and Expenses. In connection with the Services described above, the
Company shall pay to Union Gaming the following compensation:


1.    Placement Agent’s Fee. The Company shall pay to Union Gaming a cash
placement fee (the "Closing Fee") in the amount of (a) two hundred twenty-five
thousand dollars (US$225,000) if the aggregate purchase price paid by all of the
purchasers (collectively, the "Purchasers") is ten million dollars
(US$10,000,000) or less; or (b) two hundred fifty thousand dollars (US$250,000)
if the aggregate purchase price paid by all of the Purchasers is greater than
ten million dollars (US$10,000,000). The Closing Fee shall be due and paid at
the closing of the Offering (the "Closing") from the gross proceeds of the
Securities sold by the Company to the Purchasers (excluding any proceeds from
the exercise of warrants). The Company may elect, in its discretion, to increase
the amount of the Closing Fee to compensate the Placement Agent for unforeseen
complications or difficulties in completing the Offering. The Placement Agent
acknowledges and agrees that the Company may elect, in its discretion, to
terminate the Offering without selling any Securities in which case the
Placement Agent would not be entitled to receive any Closing Fee.


2.    Expenses. The Company shall reimburse Union Gaming for all of its actual
and out-of-pocket expenses, including but not limited to reasonable and
documented travel expenses, incurred in connection with the Offering, whether or
not the Offering is completed, subject to presentation of appropriate
documentation evidencing such out-of-pocket expenses, including but not limited
to, reasonable attorney’s fees incurred by Union Gaming’s legal counsel. The
maximum amount of expenses to be reimbursed will not exceed twenty-five thousand
dollars (US$25,000). Union Gaming will not bear any of the Company’s legal,
accounting, printing or other expenses in connection with any transaction
considered or consummated hereby. It also is understood that Union Gaming will
not be responsible for any fees or commissions payable to any finder or to any
other financial or other advisor utilized or retained by the Company, unless
such finder or other financial or other advisor is required by Union Gaming or
an affiliate of Union Gaming.


B.    Term and Termination of Engagement. The term (the "Term") of Union
Gaming’s engagement for the Offering will begin on the date hereof and end on
March 31, 2018. Notwithstanding anything to the contrary contained herein, the
provisions concerning indemnification, contribution and the Company’s
obligations to pay fees and reimburse expenses contained herein will survive any
expiration or termination of this Agreement.


C.    Use of Information. The Company will furnish Union Gaming with, or with
access to, its filings made with the Securities and Exchange Commission pursuant
to the Securities Act of 1933 (the "Securities Act") or the Securities





--------------------------------------------------------------------------------





Exchange Act of 1934 (the "Exchange Act") and such other publicly available
written information as Union Gaming reasonably requests in connection with the
performance of its Services hereunder (together, the "Information"). The Company
understands, acknowledges and agrees that, in performing its Services hereunder,
Union Gaming will use and rely entirely upon the Information, as well as other
publicly available information regarding the Company, and Union Gaming does not
assume responsibility for independent verification of the accuracy or
completeness of any such information, whether publicly available or otherwise
furnished to it, concerning the Company or otherwise relevant to the Offering,
including, without limitation, any financial information, forecasts or
projections considered by Union Gaming in connection with the provision of its
Services.


D.    Publicity. In the event of the consummation and subsequent public
announcement of the Offering, Union Gaming shall have the right to disclose its
participation in such Offering, including, without limitation, the placement at
its cost of "tombstone" advertisements in financial and other newspapers and
journals.


E.    Securities Matters. The Company shall be responsible for any and all
compliance with the securities laws applicable to it, including but not limited
to the Securities Act, and all state securities ("blue sky") laws. Union Gaming
agrees to cooperate with counsel to the Company in that regard.


F.     Opinion of Counsel. Union Gaming’s performance of the Services hereunder
will be subject to the receipt at Closing by Union Gaming of a customary legal
opinion of Company counsel in form and substance reasonably satisfactory to
Union Gaming and its counsel.


G.    Representations, Warranties and Covenants.


(a)    The Company hereby represents and warrants to, and covenants with, Union
Gaming as follows:


(i)    Proper Registration. In connection with the Offering, the Company shall
comply with its obligations under the federal securities laws, including but not
limited to the Securities Act, and any applicable state securities laws, and the
Company shall be solely responsible for such compliance by its officers and
employees and all other authorized agents (other than Union Gaming).


(ii)    Required Actions. The Company shall take, and shall cause its affiliates
to take, such actions as may be required to cause compliance with this Agreement
by the Company.


(iii)    Permits. The Company possess all certificates, authorizations and
permits issued by the appropriate federal, state, local or foreign regulatory
authorities necessary to conduct its businesses as described in the Information,
except where the failure to possess such permits would not reasonably be
expected to result in a material adverse effect on the results of operations,
assets, business, or financial condition of the Company ("Material Permits"),
and the Company has not received any notice of proceedings relating to the
revocation or modification of any Material Permit.


(iv)    No Misstatements or Omissions. The Company represents and warrants that
the Information that it has provided or will provide to Union Gaming in the
course of rendering its Services hereunder will be true and correct in all
material respects and will not contain any untrue statement of a material fact
or omit (taken together with all other Information so provided) to state a
material fact necessary in order to make the statements therein not misleading
in light of the circumstances under which such statements are made. The Company
acknowledges and agrees that, in rendering the Services hereunder, Union Gaming
will be using and relying on the Information (and information available from
public sources and other sources deemed reliable by Union Gaming) without
independent verification thereof by Union Gaming or independent appraisal by
Union Gaming of any of the properties or assets of the Company. It is understood
that Union Gaming will be entitled to rely on and use the Information without
independent verification, and that Union Gaming will not be responsible in any
respect for the accuracy, completeness or reasonableness of the Information.


(b)    Union Gaming hereby represents and warrants to, and covenants with, the
Company as follows:


(i)    Union Gaming is registered as a broker/dealer with the Securities and
Exchange Commission and is currently a member of Financial Industry Regulatory
Authority, Inc. ("FINRA"), and such registration and membership is currently in
effect and has not been withdrawn, cancelled or revoked. Union Gaming is
registered and/or licensed as a broker/dealer in each state and other
jurisdiction in which its activities pursuant to this Agreement require such
registration or licensure.
        





--------------------------------------------------------------------------------





(ii)    Union Gaming agrees it will comply in all material respects with its
obligations under the federal securities laws, including but not limited to the
Securities Act, applicable state securities laws, and the rules and regulations
of the FINRA.


H.    Indemnity.


1.    In connection with the Company’s engagement of Union Gaming as placement
agent in the Offering, the Company hereby agrees to indemnify and hold harmless
Union Gaming and its affiliates, and the respective controlling persons,
directors, officers, members, shareholders, agents and employees of any of the
foregoing (collectively the "Indemnified Persons"), from and against any and all
claims, actions, suits, proceedings (including those of shareholders), damages,
liabilities and expenses incurred by any of them (including the reasonable fees
and expenses of counsel), as incurred, (collectively a "Claim"), that are (A)
related to or arise out of (i) any actions taken or omitted to be taken
(including any untrue statements made or any statements omitted to be made) by
the Company, or (ii) any actions taken or omitted to be taken by any Indemnified
Person in connection with the Company’s engagement of Union Gaming, or (B)
otherwise relate to or arise out of Union Gaming’s activities on the Company’s
behalf under Union Gaming’s engagement, and the Company shall reimburse any
Indemnified Person for all expenses (including the reasonable fees and expenses
of counsel) as incurred by such Indemnified Person in connection with
investigating, preparing or defending any such claim, action, suit or
proceeding, whether or not in connection with pending or threatened litigation
in which any Indemnified Person is a party; provided, however, that the Company
will not be responsible for any Claim that is determined to have resulted from
the gross negligence, willful misconduct or failure to act when there was a duty
or responsibility to act by Union Gaming or any of the Indemnified Persons. The
Company further agrees that no Indemnified Person shall have any liability to
the Company for or in connection with the Company’s engagement of Union Gaming
except for any Claim incurred by the Company as a result of such Indemnified
Person’s gross negligence, willful misconduct or failure to act when there was a
duty or responsibility to act by any such Indemnified Person.


2.    The Company further agrees that it will not, without the prior written
consent of Union Gaming, settle, compromise or consent to the entry of any
judgment in any pending or threatened Claim in respect of which indemnification
may be sought hereunder (whether or not any Indemnified Person is an actual or
potential party to such Claim), unless such settlement, compromise or consent
includes an unconditional, irrevocable release of each Indemnified Person from
any and all liability arising out of such Claim.


3.    Promptly upon receipt by an Indemnified Person of notice of any complaint
or the assertion or institution of any Claim with respect to which
indemnification is being sought hereunder, such Indemnified Person shall notify
the Company in writing of such complaint or of such assertion or institution but
failure to so notify the Company shall not relieve the Company from any
obligation it may have hereunder, except and only in the event such failure
results in the forfeiture by the Company of substantial rights and defenses. If
the Company so elects, the Company will assume the defense of such Claim,
including the employment of counsel and the payment of the reasonable fees and
expenses of such counsel. In the event, however, that outside legal counsel to
such Indemnified Person reasonably determines that having common counsel would
present such common counsel with a conflict of interest, then such Indemnified
Person may employ its own separate counsel to represent or defend him, her or it
in any such Claim and the Company shall pay the reasonable fees and expenses of
such counsel. If the Company fails timely or diligently to defend, contest, or
otherwise protect against any Claim for any reason other than an Indemnified
Person failed to give timely notice of the Claim to the Company or the Claim is
not covered by the indemnification obligations of the Company as described
herein, then in such event the relevant Indemnified Person shall have the right,
but not the obligation, to defend, contest, compromise, settle, assert
crossclaims, or counterclaims or otherwise protect against the same, and shall
be fully indemnified by the Company therefor, including without limitation, for
the reasonable fees and expenses of its counsel and all amounts paid as a result
of such Claim or the compromise or settlement thereof; provided, however, that
no Indemnified Person nor his/her/its counsel shall have any right to consent
to, compromise or settle any Claim unless such consent, compromise or settlement
includes an unconditional, irrevocable release of the Company and all of its
affiliates from any and all liability arising out of such Claim. In addition,
with respect to any Claim in which the Company assumes the defense, the
Indemnified Person shall have the right to participate in such Claim and to
retain his, her or its own counsel therefor at his, her or its own expense.


4.    The Company agrees that if any indemnity sought by an Indemnified Person
hereunder is held by a court to be unavailable for any reason, then the Company
shall not have any indemnification obligation hereunder.


5.    The Company’s indemnity, reimbursement and contribution obligations under
this Agreement (a) shall be effective whether or not the Company is at fault in
any way and (b) shall not be effective in the event the Company is excused from
its indemnification obligations as provided in this Section H.







--------------------------------------------------------------------------------





I.    Limitation of Engagement to the Company. The Company acknowledges that
Union Gaming has been retained only by the Company, that Union Gaming is
providing services hereunder as an independent contractor (and not in any
fiduciary or agency capacity) and that the Company’s engagement of Union Gaming
is not deemed to be on behalf of, and is not intended to confer rights upon, any
shareholder, owner or partner of the Company or any other person not a party
hereto as against Union Gaming or any of its affiliates, or any of its or their
respective officers, directors, controlling persons (within the meaning of
Section 15 of the Securities Act or Section 20 of the Exchange Act), employees
or agents. Unless otherwise expressly agreed in writing by Union Gaming, no one
other than the Company is authorized to rely upon this Agreement or any other
statements or conduct of Union Gaming, and no one other than the Company is
intended to be a beneficiary of this Agreement. The Company acknowledges that
any recommendation or advice, written or oral, given by Union Gaming to the
Company in connection with Union Gaming’s engagement is intended solely for the
benefit and use of the Company’s management and directors in considering a
possible Offering, and any such recommendation or advice is not on behalf of,
and shall not confer any rights or remedies upon, any other person or be used or
relied upon for any other purpose. Union Gaming shall not have the authority to
make any commitment binding on the Company. The Company, in its sole discretion,
shall have the right to reject any investor introduced to it by Union Gaming.


J.    Limitation of Union Gaming’s Liability to the Company. Union Gaming and
the Company further agree that neither Union Gaming nor any of its affiliates or
any of its or their respective officers, directors, controlling persons (within
the meaning of Section 15 of the Securities Act or Section 20 of the Exchange
Act), employees or agents shall have any liability to the Company, its security
holders or creditors, or any person asserting claims on behalf of or in the
right of the Company (whether direct or indirect, in contract, tort, for an act
of negligence or otherwise) for any losses, fees, damages, liabilities, costs,
expenses or equitable relief arising out of or relating to this Agreement or the
Services rendered hereunder, except for losses, fees, damages, liabilities,
costs or expenses that arise out of or are based on any action of or failure to
act by Union Gaming and that are determined to have resulted solely from the
gross negligence, willful misconduct or failure to act when there was a duty or
responsibility to act by Union Gaming or any of the Indemnified Persons.


K.    Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of New York applicable to agreements made
and to be fully performed therein. Any disputes that arise under this Agreement,
even after the termination of this Agreement, will be heard only in the state or
federal courts located in the City of New York, State of New York. The parties
hereto expressly agree to submit themselves to the jurisdiction of the foregoing
courts in the City of New York, State of New York. The parties hereto expressly
waive any rights they may have to contest the jurisdiction, venue or authority
of any court sitting in the City and State of New York. In the event of the
bringing of any action, or suit by a party hereto against the other party
hereto, arising out of or relating to this Agreement, the party in whose favor
the judgment or award shall be entered shall be entitled to have and recover
from the other party the costs and expenses incurred in connection therewith,
including its reasonable attorneys’ fees (which in no event shall exceed the
lesser of the actual attorneys' fees of the two parties). Any rights to trial by
jury with respect to any such action, proceeding or suit are hereby waived by
Union Gaming and the Company.


L.    Notices. All notices hereunder will be in writing and sent by hand
delivery, overnight delivery or email, if sent to Union Gaming, to the address
set forth on the first page hereof, attention: Mike Glynn or to his email
address at mike.glynn@uniongaming.com, and if sent to the Company, to the
address on the first page hereof, attention: Elaine Guidroz or to her email
address at eguidroz@fullhouseresorts.com. Notices sent by hand delivery or
overnight delivery shall be deemed received on the earlier of the date of the
relevant written record of receipt or the next business day following the giving
of such notice to the hand delivery or overnight delivery person or entity, and
notices delivered by email shall be deemed received as of the date and time sent
by email (with confirmation of transmission) if sent during normal business
hours, and on the next business day if sent after normal business hours of the
recipient.


M.    Miscellaneous. The Company represents that it is free to enter into this
Agreement and the transactions contemplated hereby, that it will act in good
faith, and that it will not hinder Union Gaming’s efforts hereunder. This
Agreement shall not be modified or amended except in writing signed by Union
Gaming and the Company. This Agreement shall be binding upon and inure to the
benefit of Union Gaming and the Company and their respective assigns,
successors, and legal representatives. This Agreement constitutes the entire
agreement of Union Gaming and the Company, and supersedes any prior agreements,
with respect to the subject matter hereof. If any provision of this Agreement is
determined to be invalid or unenforceable in any respect, such determination
will not affect such provision in any other respect, and the remainder of the
Agreement shall remain in full force and effect. This Agreement may be executed
in counterparts (including facsimile or .pdf counterparts), each of which shall
be deemed an original but all of which together shall constitute one and the
same instrument.





--------------------------------------------------------------------------------







In acknowledgment that the foregoing correctly sets forth the understanding
reached by Union Gaming and the Company, please sign in the space provided
below, whereupon this letter shall constitute a binding Agreement as of the date
indicated above.


 
 
 
Very truly yours,
 
 
 
 
 
 
 
 
UNION GAMING SECURITIES
 
 
 
 
 
 
 
 
By:
/s/ Mike Glynn
 
 
 
Name: Mike Glynn
 
 
 
Title: Managing Director, Chief Operating
 
 
 
 
 
Accepted and Agreed:
 
 
 
 
 
 
 
 
FULL HOUSE RESORTS, INC.
 
 
 
 
 
 
 
 
By:
/s/ Lewis Fanger
 
 
 
Name: Lewis Fanger
 
 
 
Title: CFO
 
 
 






